Case 6:20-cv-00066-JCB-JDL Document 23 Filed 07/08/20 Page 1 of 2 PageID #: 103

                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

                                      DATE: July 8, 2020

 JUDGE:       JOHN D. LOVE                                          REPORTER:


 LAW CLERK: Susan Stradley                           COURTROOM DEPUTY: Sharon Baum

  THOMAS S. SCHAEFER
                                                               CASE NO: 6:20cv66
  V
                                                   SCHEDULING CONFERENCE (PHONE)
  EDWARD SLOAN AND ASSOCIATES,
  INC.



  ATTORNEYS FOR PLAINTIFF                          ATTORNEY FOR DEFENDANTS
  Joseph Davidson                                  Keith Wier

         On this day, came the parties by their attorneys and the following proceedings were had:
  OPEN: 2:02                                       ADJOURN:        2:12


  TIME:       MINUTES:


      2:02    Case called. The parties announced they are on the phone and ready. Judge states
              he is in receipt of your foundational documents.
              Mr. Davidson responds.

              Mr. Wier responds.

      2:04    Judge asks about mediation, have you agreed on a mediator or mediation?

              Mr. Davidson states they have not discussed a mediator at this time.

              Mr. Wier does not oppose mediation.

      2:05    Judge asks why the mediation issue was not discussed. Judge gives the parties
              until Friday, July 10 to submit an agreed mediator. Judge next discusses a deadline
              to mediate by December 1, 2020. Judge brings up the issue of consent.
      2:08    Mr. Davidson’s client is considering.
Case 6:20-cv-00066-JCB-JDL Document 23 Filed 07/08/20 Page 2 of 2 PageID #: 104


  TIME:    MINUTES:


    2:08   Mr. Wier is not opposed.

           Judge orders the parties to discuss consent. Judge asks if there is anything else
           that the parties would like to discuss.
    2:10   Mr. Davidson has nothing further he needs to discuss.

           Mr. Wier has no comment.

    2:11   Judge will sign the foundational documents and will expect the mediator name by
           Friday.
